Citation Nr: 0627365	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for the death of the veteran, claimed to 
be the result of treatment at a VA medical facility on April 
5, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  He died on April [redacted], 2000; the appellant is his 
surviving spouse.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

On April 5, 2000, the veteran was transferred from a VA blind 
rehabilitation program to the VAMC emergency department and 
later that day underwent an operation.  The operation report 
is not of record.  An August 2006 private medical memorandum 
indicates that the report "is essential in appropriately 
assessing the extent of the veteran's condition..."  As such, 
additional efforts should be made to obtain the April 5, 
2000, operation report.  Accordingly, the case is REMANDED 
for the following action:

1.  Obtain the veteran's operation report 
from the April 5, 2000, surgery performed 
at the VA medical facility located in San 
Juan, Puerto Rico, at which time the 
veteran apparently underwent an 
exploratory laparotomy and right 
colostomy.

2.  Readjudicate the appellant's claim and 
if the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  The 
appellant and her representative should be 
afforded an opportunity to respond and 
then the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



